         Case 6:20-cv-01395-MK            Document 10   Filed 10/08/20   Page 1 of 41




Nicholas S. Cady (OSB # 113463)
Cascadia Wildlands
P.O. Box 10455
Eugene, Oregon 97440
Tel: 541-434-1463
Fax: 541-434-6494
Email: nick@cascwild.org

Additional Counsel Identified on Signature Page


                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                          EUGENE DIVISION



CASCADIA WILDLANDS, an Oregon non-profit                    Civ. Case No. 6:20-cv-01395
corporation; OREGON WILD, an Oregon non-profit
corporation;                                                PLAINTIFFS' MOTION AND
                                                            MEMORANDUM IN SUPPORT OF
                                                            SUMMARY JUDGMENT
                      Plaintiffs,
                                    vs.


UNITED STATES BUREAU OF LAND
MANAGEMENT, an administrative agency of the
United States Department of Interior,

                      Defendant,

   and

SENECA SAWMILL COMPANY, an Oregon
Corporation,

                      Defendant-Intervenor.
         Case 6:20-cv-01395-MK          Document 10       Filed 10/08/20      Page 2 of 41




        Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56-1, Plaintiffs Cascadia

Wildlands and Oregon Wild respectfully request that this Court grant summary judgment and

relief in Plaintiffs’ favor in the above-captioned action. Pursuant to Local Rule 7-1, the

undersigned hereby certifies that the parties have conferred and have been unable to reach an

agreement on the subject matter of this motion.

        Plaintiffs seek declaratory relief finding that the Thurston Hills timber sale, as authorized

by the United States Bureau of Land Management (“BLM”) under the revised Thurston Hills

Non-Motorized Trails and Forest Management Project (the “Project”) Decision Record and

Finding of No Significant Impact (“FONSI”), violates the Federal Land Management and Policy

Act (“FLPMA”), the National Environmental Policy Act (“NEPA”), and the Administrative

Procedure Act (“APA”). Because Defendant-Intervenor, the timber sale purchaser Seneca

Sawmill Company, has indicated that it intends to begin logging operations challenged hereunder

as early as March 2021, Plaintiffs further respectfully request that the Court rule on this matter

prior to that date.

        In support of this motion, Plaintiffs refer the Court to the Memorandum in Support of

Plaintiffs’ Motion for Summary Judgment, the administrative record lodged by Federal

Defendant with this Court, Plaintiffs’ Complaint, and such other and further matters as may be

presented to the Court before the decision hereon.

                               JURISDICTION AND STANDING

        BLM’s Thurston Hills Project Decision Record and associated Finding of No

Significant Impact (“FONSI”) are final agency actions as defined by the Administrative

Procedure Act (“APA”), 5 U.S.C. § 551(13). This challenge is brought pursuant to the APA’s




PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                        i
        Case 6:20-cv-01395-MK           Document 10       Filed 10/08/20      Page 3 of 41




judicial review provisions, 5 U.S.C. §§ 701-706. This Court has jurisdiction under 28 U.S.C. §§

1331 (federal question) and 2201 (declaratory relief).

       Plaintiffs’ standing to pursue this action is set forth in Plaintiffs’ Complaint at ¶¶ 7-22,

and explained further in the standing declarations of Ronna Frank, Ian Petersen, Doug Heiken,

and Courtney Kaltenbach, filed herewith.

                              CERTIFICATE OF COMPLIANCE

       Pursuant to Local Rule 7-2(b)(2), the undersigned hereby certifies that the following

memorandum contains 10,263 words including headings, footnotes, and quotations, but

excluding the caption, table of contents, table of cases and authorities, signature block, exhibits,

and any certificates of counsel.




PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                       ii
             Case 6:20-cv-01395-MK                    Document 10              Filed 10/08/20             Page 4 of 41




                                 MEMORANDUM IN SUPPORT OF MOTION

                                                  TABLE OF CONTENTS

TABLE OF AUTHORITIES ........................................................................................................v

LIST OF ACRONYMS ............................................................................................................. viii

INTRODUCTION..........................................................................................................................1

FACTUAL BACKGROUND ........................................................................................................2

        I.      Thurston Hill Project Area .............................................................................................2

       II.      Thurston Hill Non-Motorized Trails and Forest Management Project I .......................4

      III.      Thurston Hill Non-Motorized Trails and Forest Management Project II ......................6

STANDARD OF REVIEW ...........................................................................................................9

ARGUMENT ................................................................................................................................10

        I.     BLM VIOLATED THE FEDERAL LAND POLICY & MANAGEMENT
               ACT AND THIS COURT’S ORDER BY AGAIN
               PROPOSING TO LOG TRAILS .............................................................................10

                A. Failure to Protect/Preserve Recreation Management Zone
                       From Harvest....................................................................................................12

                B. Failure to Amend the Resource Management Plan................................................13

                C. Failure to Analyze/Demonstrate Compliance with
                       Planning Framework Standards .......................................................................16

       II.     BLM’S FIRE HAZARD ANALYSIS ON REMAND VIOLATES
               THE COURT’S ORDER AND NEPA .....................................................................19

                A. Failure to Analyze No Action Alternative .............................................................20

                B. Failure to Provide a Rational Explanation for Change in Position ........................24




PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                                                        iii
            Case 6:20-cv-01395-MK                     Document 10             Filed 10/08/20            Page 5 of 41




     III.      BLM FAILED TO ANALYZE REASONABLE ALTERNATIVES ....................27

CONCLUSION ............................................................................................................................32




PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                                                      iv
           Case 6:20-cv-01395-MK                    Document 10             Filed 10/08/20           Page 6 of 41




                                             TABLE OF AUTHORITIES

Cases

Anaheim Mem’l Hosp. v. Shalala,
      130 F.3d 845 (9th Cir. 1997) ...............................................................................................9

Bob Marshall Alliance v. Hodel,
      852 F.2d 1223 (9th Cir. 1988) ...........................................................................................27

Cascadia Wildlands v. Bureau of Land Mgmt.,
      410 F. Supp. 3d 1146 (D. Or. 2019) .......................................................................... passim

Ctr. for Biological Diversity v. Nat’l Highway Traffic Safety Admin.,
        538 F.3d 1172 (9th Cir. 2008) ...........................................................................................27

Ctr. for Biological Diversity v. U.S. Bureau of Land Mgmt.,
        746 F. Supp. 2d 1055 (N.D. Cal. 2009) .............................................................................26

Ctr. for Biological Diversity v. U.S. Dept. of Interior,
        623 F.3d 633 (9th Cir. 2010) .................................................................................20, 21, 23

Citizens Against Burlington v. Busey,
       938 F.2d 190 (D.C. Cir. 1991) ...........................................................................................28

City of Carmel by the Sea v. U.S. Dept. of Trans.,
        123 F.3d 1142 (9th Cir. 1997) ...........................................................................................28

Encino Motorcars, LLC v. Navarro,
       136 S. Ct. 2117 (2016) .................................................................................................24, 27

Friends of Yosemite Valley v. Kempthorne,
       520 F.3d 1024 (9th Cir. 2008) ...............................................................................21, 23, 24

Friends of Yosemite Valley v. Scarlett,
       439 F. Supp. 2d 1074 (E.D. Cal. 2006)..............................................................................24

Klamath-Siskiyou Wildlands Ctr. v. U.S. Forest Serv.,
      373 F. Supp. 2d 1069 (E.D. Cal. 2004)..............................................................................31

Marsh v. Or. Natural Res. Council,

PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                                                   v
            Case 6:20-cv-01395-MK                        Document 10                Filed 10/08/20             Page 7 of 41




           490 U.S. 360 (1989) .............................................................................................................9

Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co.,
      463 U.S. 29 (1983) .........................................................................................................9, 25

Native Ecosystems Council v. United States Forest Service,
       418 F.3d 953 (9th Cir. 2005) .............................................................................................12

Nw. Coalition for Alternatives to Pesticides v. EPA,
      544 F.3d 1043 (9th Cir. 2008) .............................................................................................9

N. Plains Res. Council, Inc. v. Surface Transp. Bd.,
       668 F.3d 1067 (9th Cir. 2011) ...........................................................................................24

Norton v. S. Utah Wilderness Alliance,
       542 U.S. 55 (2004) .............................................................................................................10

Oregon Nat’l Desert Ass’n v. BLM,
      625 F.3d 1092 (9th Cir. 2010) ...............................................................................11, 17, 18

Oregon Nat’l Desert Ass’n v. Rose,
      921 F.3d 1185 (9th Cir 2019) ............................................................................................17

Ore. Natural Resources Council v. Brong,
       492 F.3d 1120 (9th Cir. 2007) ...............................................................................10, 17, 18

Oregon Nat. Res. Council Action v. U.S. Forest Serv.,
      445 F. Supp. 2d 1211 (D. Or. 2006) ..................................................................................29

Simmons v. U.S. Army Corps of Eng’rs,
      120 F.3d 664 (7th Cir. 1997) .............................................................................................28

W. Watersheds Project v. Abbey,
      719 F.3d 1035 (9th Cir. 2013) ...........................................................................................27

Statutes

5 U.S.C. § 706 ..................................................................................................................................9

42 U.S.C. § 4332 ......................................................................................................................20, 27


PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                                                               vi
            Case 6:20-cv-01395-MK                       Document 10               Filed 10/08/20             Page 8 of 41




43 U.S.C. § 1701 ............................................................................................................................10

43 U.S.C. § 1712 ............................................................................................................................10

43 U.S.C. § 1732 ......................................................................................................................10, 18

Regulations

40 C.F.R § 1500.8 ..........................................................................................................................27

40 C.F.R. § 1502.14 .................................................................................................................20, 27

40 C.F.R. § 1508.9 .........................................................................................................................27

43 C.F.R. § 1601.0-5(b) .................................................................................................................10

43 C.F.R. § 1610.5-3(a) ...........................................................................................................10, 18

43 C.F.R. § 1610.5-5......................................................................................................................15

46 Fed. Reg. 18,026 (March 23. 1981) ..........................................................................................21




PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                                                           vii
        Case 6:20-cv-01395-MK    Document 10       Filed 10/08/20   Page 9 of 41




                                LIST OF ACRONYMS

APA               Administrative Procedure Act

ASQ               Allowable Sale Quantity

BLM               Bureau of Land Management

DR                Decision Record

EA                Environmental Assessment

EIS               Environmental Impact Statement

ERMA              Extensive Recreation Management Area

FEIS              Final Environmental Impact Statement

FLPMA             Federal Land Policy and Management Act

FONSI             Finding of No Significant Impacts

HLB               Harvest Land Base

LSR               Late-Successional Reserve

NEPA              National Environmental Policy Act

PRMP              Proposed Resource Management Plan

RMA               Recreation Management Area

RMP               Resource Management Plan

ROD               Record of Decision

THNA              Thurston Hills Natural Area

WPRD              Willamalane Parks and Recreation District

WUI               Wildland Urban Interface

PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                   viii
        Case 6:20-cv-01395-MK          Document 10        Filed 10/08/20     Page 10 of 41




                                       INTRODUCTION

       On September 18, 2019, this Court ruled that the BLM’s Thurston Hills Non-Motorized

Trails and Forest Management Project was unlawful. Accordingly, the Court remanded the

Project to BLM with unambiguous instruction to fully analyze and disclose the increased fire

hazard to the public and to preserve the Recreation Management Zone prior to timber harvest

activities. As explained herein, the BLM failed on both counts, approving what is essentially the

same Project that this Court already rejected.

       Recent events demonstrate the severity of the BLM’s misjudgment in approving the

Project. Just down the road from the Project area, the Holiday Farm conflagration utterly

consumed the McKenzie River valley, claiming lives, destroying entire towns, and leaving an

indelible mark on one of Oregon’s most-treasured landscapes. Many Thurston-area residents,

including a declarant in this case, see, e.g., Frank Decl. ¶¶ 4-10, experienced the Holiday Farm

fire firsthand, as they were forced to evacuate their homes for fear of losing their lives.

       In the immediate aftermath of the disaster, residents of the McKenzie River valley are

dismayed to find they face another threat: a BLM that is recklessly pushing forward with a

timber harvesting project that would inexplicably increase the risk of fire danger to public lands,

neighborhoods, and homes in the area. Predominantly, the land ravaged by the Holiday Fire was

composed of large, uniform timber plantations, id. at ¶¶ 4-10, the very same type of flammable

plantation that BLM will create by clearcutting the mature, fire-resistant forest stands that

presently exist in the Thurston Hills Project Area. More troubling, these timber stands are

adjacent to a community that has already been designated as having a “moderate to high” fire

risk, and one that just barely escaped the brunt of Oregon’s most destructive wildfires.




PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                   1
        Case 6:20-cv-01395-MK         Document 10       Filed 10/08/20     Page 11 of 41




       Instead of complying with the Court’s prior order and addressing the public’s concerns,

the BLM proposes a near-identical logging project that it falsely claims will not increase wildfire

danger for the Thurston community. AR 177-8 (BLM representing to the public that there will be

no difference in wildfire impacts from the proposed logging and no action at all). Furthermore,

in direct contravention to this Court’s order, the BLM designated a Recreation Management

Zone (“RMZ”), but will once again log it, failing to preserve the RMZ prior to harvest. The

BLM’s apparent impetus for disregarding the Court’s clear commands is the mistaken

assumption that the BLM’s contract with Seneca is still valid despite the Court’s remand, and

that therefore the timber in the Project area remains Seneca’s property. AR 4320 (BLM Decision

Record stating “any timber that was sold under the contract belongs to the purchaser”). Not only

is this assumption materially incorrect, this type of preordained outcome is illegal and, indeed,

antithetical to the requirements of the National Environmental Policy Act.

       Because the BLM is directly violating this Court’s prior order—indeed, the agency

repeats the same legal errors raised in the prior lawsuit—Plaintiffs seek an order vacating BLM’s

flawed environmental analysis and decision and remanding the matter back to the agency.

                                 FACTUAL BACKGROUND

  I.   Thurston Hills Project Area

       The Thurston Hills project area is located approximately one-quarter of a mile east of the

city limit of Springfield, Oregon, a portion of which is located within the Urban Growth

Boundary of Springfield. AR 3647. The Thurston Hills area, including the Project Area, is

identified as Wildland Urban Interface (“WUI”). AR 3643. Private residences surround the

north, east, and south boundaries of the Project Area, and on the western boundary is

Willamalane’s Thurston Hill’s Natural Area. AR 3647-8. Springfield is classified as a



PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                    2
       Case 6:20-cv-01395-MK          Document 10      Filed 10/08/20     Page 12 of 41




“community at risk,” and more specifically, Thurston Hills is identified as an area of concern by

the Lane County Community Wildfire Protection Plan. AR 3644. The Thurston Hills area has a

high probability of human caused fires compared to the statewide average. AR 3648. The land

surrounding the Project Area is being and will continue to be urbanized in the foreseeable future

as the population east of Interstate 5 is expected to reach 81,000 by 2030. AR 3646. As

population and urbanization increase, there will be a commensurate increase in the likelihood of

human-caused fires in the Thurston area. Id. BLM acknowledges that operating this close to

town is “unusual for BLM-administered lands because of the abundance of residences and

infrastructure near the project area.” AR 3644.




AR 3594.

PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                   3
       Case 6:20-cv-01395-MK          Document 10       Filed 10/08/20     Page 13 of 41




 II.   Thurston Hills Non-Motorized Trails Project and Forest Management Project I

       In 2016, after the Willamalane Parks and Recreation District (“WPRD”) acquired the

665-acre Thurston Hills Natural Area, the BLM, recognizing the opportunity to meet the public

demand for outdoor recreation in the Eugene-Springfield region, agreed to formally collaborate

with WPRD to create a connected trail system. AR 1558-60. BLM thereafter designated the land

adjacent to the WPRD Thurston Hills Natural Area as the 1,058-acre Willamalane Non-

Motorized Trails Extensive Recreation Management Area (“ERMA”) in its 2016 Resource

Management Plan (“RMP”). AR 3595, 16387-89 (Willamalane ERMA Planning Framework);

11641-42, 17076 (RMP directing BLM to develop and maintain partnerships with recreation-

based organizations to leverage resources for planning, implementing, and monitoring RMAs).

       “As part of this RMP, the BLM has designated portions of the landscape as either

SRMAs or ERMAs. Within each of these designated areas, the BLM has established recreation

and visitor service objectives and identified supporting management actions and allowable uses.”

AR 17239. Each Recreation Management Area has individualized planning frameworks, AR

16846-980, and the RMP requires that the BLM manage each “in accordance with their planning

frameworks.” AR 17076.

       Pursuant to the specific Willamalane ERMA, the BLM is required to establish a

Recreation Management Zone (“RMZ”) for all designated trails in the ERMA. AR 16389.

RMZ’s are subdivisions of the broader Recreation Management Areas which “further delineate

specific recreation opportunities or to ensure recreation and visitor services are managed

commensurate with the management of other resources and resource uses.” AR 17239. Under

the Willamalane ERMA, timber harvest within the RMZ is only allowed to “protect/maintain

recreation setting characteristics and/or achieve recreation objectives.” AR 16389 (emphasis


PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                 4
        Case 6:20-cv-01395-MK         Document 10        Filed 10/08/20        Page 14 of 41




added). Within the broader Willamalane ERMA, the BLM is to allow fuel treatments or other

vegetation modifications only “if compatible with meeting recreation objectives, not interfering

with recreation opportunities, and maintaining setting characteristics.” Id.

       In March 2017, BLM issued its public “scoping” notice for the Thurston Hills Project.

AR 1539-41; 1338-41 (maps and description of types of potential fuels reduction treatments).

Plaintiffs submitted scoping comments, noting the ambiguity in the BLM’s public notice with

regard to potential timber harvest, and urging the agency not to employ aggressive commercial

logging for fuels reduction and to avoid regeneration logging. AR 1244-6. Plaintiffs also

outlined many potentially adverse effects of regeneration logging, including the concern that

such harvest results in dense, young, homogenous tree plantations that represent very hazardous

fuel conditions, especially when compared to mature forests. Id.

        In April 2018, BLM issued its first Thurston Hills Non-Motorized Trails and Forest

Management Project Environmental Assessment (EA) and subsequently issued a revised EA in

May 2018. AR 4311. While acknowledging that the proposed logging would increase fire hazard

in the surrounding areas for the next 40 years, AR 3929, this final EA did not provide a site-

specific detailed analysis of this issue. See AR 3928-29 (wildfire issues “Considered, but

Eliminated from Detailed Analysis”). Opposition to the project was overwhelming, with the

public, WRPD, City of Springfield, and Congressman Peter DeFazio all raising serious concerns

with BLM’s decision to authorize regeneration logging in the newly designated ERMA. AR 839-

40 (Congressman Peter DeFazio stating “If the BLM proceeds with this project, it will inflict

lasting damage to its reputation and will garner ill will from the community for decades. The

agency will lose any trust or goodwill that has been built over the years by previous district

managers.”); AR 866-7 (WRPD and City of Springfield objection meeting notes); AR 878


PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                   5
        Case 6:20-cv-01395-MK          Document 10       Filed 10/08/20     Page 15 of 41




(Valley Powersports objection to logging); AR 15754-7 (City of Springfield’s and

Willamalane’s joint formal protest of the project). Nonetheless, the BLM issued a Finding of No

Significant Impact (“FONSI”) and Decision Record (“DR”) selecting a modified Alternative 4.

AR 4327. This modified Alternative 4 proposed approximately 100 acres of regeneration harvest

within the ERMA that would increase fire risk and hazard for an already at-risk Thurston

community. AR 3887.

       After the BLM denied Plaintiffs’ protest, AR 15681-707, Plaintiffs were compelled to file

suit to protect their members’ rights, interests, and community. This Court subsequently found

that BLM’s Thurston Hills Project violated FLPMA by ignoring the Willamalane ERMA

framework’s language by failing “to designate trails and establish a Recreation Management

Zone before logging begins to ensure adequate protection in the buffer area.” Cascadia

Wildlands v. BLM, 410 F. Supp 3d 1146, 1156 (D. Or. 2019). This Court additionally found that

the Project violated NEPA by failing to take the requisite “hard look” and not fully analyzing

and publicly disclosing “the degree of fire hazard to adjacent community that the Project is likely

to increase.” Id. at 1157. The Court remanded the matter to BLM to “issue a new environmental

assessment that adequately discloses and analyzes the likely increase to fire hazard to adjacent

communities, make it available for public review and comment, and – if the Project proceeds –

designate and preserve a Recreation Management Zone prior to harvest.” Id. at 1161.

III.   Thurston Hills Non-Motorized Trails Project and Forest Management Project II

       In violation of this Court’s order, the BLM issued a new EA and Decision in February of

2020, less than six months after this Court’s ruling, which authorizes logging that is virtually

identical to BLM’s previous and unlawful proposal. AR 3586 (only changes are revised project

maps, analysis of fire hazard and risk, minor typo corrections). The preferred Alternative 4 again


PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                   6
        Case 6:20-cv-01395-MK          Document 10        Filed 10/08/20      Page 16 of 41




proposes regeneration harvest on approximately 100-acres within the ERMA that would increase

fire risk and hazard for the already at-risk Thurston community. AR 3618; AR 2299-30 (2019

Fuels Specialist Report highlighting increased wildfire danger from regeneration harvest prior to

modifications). And despite the Court’s order to “preserve a Recreation Management Zone prior

to harvest,” Cascadia, 410 F. Supp. 3d at 1161, BLM again proposes to construct the trail system

“after the completion of harvest activities.” AR 3619.

       The BLM also misses the mark on its fire hazard and risk analysis. While the agency

conducted a new analysis, it improperly attempts to dilute the Project’s effects by claiming that

the proposed logging, which remains unchanged, does not present an increase in fire hazard

when compared to the “No Action” alternative, because the “No Action” alternative itself

presumes logging will occur in the future. AR 3661 (“the effects on fire hazard would be the

same under all alternatives”).

       Numerous public comments expressed concern that regeneration logging in the Thurston

Hills area, coupled with more extreme fire weather, a growing population, and increased

recreational use, could significantly increase the overall fire hazard and risk to immediately

adjacent human communities. AR 4321-22 (EA); AR 14898. As BLM’s Fuels Specialist Report

for the Thurston Hills Project acknowledges, regeneration logging, by removing virtually all

forest canopy, greatly increases surface fuels, resulting in higher rates of spread and greater

flame lengths in the event of a fire, which in turn increases fire risk to the public and firefighting

community. AR 2292-95 (“[b]rush fuel types are more volatile and are susceptible to high rates

of fire caused mortality.”); AR 13511-12 (FEIS/PRMP showing residual fuel load greatest with

heavy/moderate clearcut types of harvest as called for here).




PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                     7
        Case 6:20-cv-01395-MK          Document 10        Filed 10/08/20      Page 17 of 41




       Urban development and population growth in the surrounding communities are also

expected to increase, as is public use of newly developed recreational opportunities. AR 2288.

The vast majority (96%) of fires are human caused and occur within close proximity to

developed areas. AR 2296. The risk of human caused fires within the Thurston Hills Project area

is already considered moderate to high. AR 2287; AR 5908 (SRTH WUI Project EA). Increased

development of homes in the WUI, trails systems, recreation, and major travel corridors all serve

to increase the risk of human-caused fires. AR 5908; AR 13504 (FEIS/PRMP).

       Just this month, only miles from the Project area at issue here, the deadliest and most

destructive wildfires in Oregon history ravaged the Cascade region, burning over a million acres,

destroying thousands of homes, and killing at least nine people.1 In fact, the fires are still

burning—primarily in clearcuts and second growth forest. 2 Here, the Project’s timber sale will

convert predominantly mature forest stands that are currently a low fire hazard, AR 2371, 76

(BLM charts depicting “integrated hazard data” showing “lower to lowest” ratings), to slash and

brush with high fire hazard ratings. AR 2341. Following replanting, in five to ten years these

stands will transition to dense, young conifer plantations that also have a high fire hazard rating.

AR 2292-95 (“Fires within homogenous young plantations would exhibit high flame lengths,

rates of spread, and fire intensity.”). Only after fifty years would stands that have been

regeneration harvested transition back toward a mature structural stage with a low to mixed fire

hazard rating. Id.




1
  https://www.washingtonpost.com/nation/2020/09/11/oregon-wildfires-clackamas-evacuation/,
https://www.opb.org/article/2020/09/24/only-two-people-remain-missing-in-oregons-
devastating-wildfires/
2
  https://www.opb.org/article/2020/09/25/wet-weather-holds-oregon-fires-in-check/
PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                   8
        Case 6:20-cv-01395-MK          Document 10       Filed 10/08/20      Page 18 of 41




       On May 20, 2020, ignoring the public and Thurston Hills Community’s concerns, BLM

announced its decision to move forward with the timber sale and the Project without any changes

to the regeneration harvest plan, concurrently issuing another FONSI and DR. AR 4309.

Plaintiffs, left again with no administrative recourse to protect their and their members’ rights

and interests, promptly availed themselves of judicial review and filed this suit.

                                   STANDARD OF REVIEW

       This action is governed by the Administrative Procedure Act, which directs that the Court

“shall” set aside agency action that is “arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law.” 5 U.S.C. § 706(2)(A); Marsh v. Or. Natural Res. Council, 490 U.S.

360, 377 (1989). While review under the “arbitrary and capricious” standard is narrow, a court’s

inquiry must be “searching and careful,” and an agency must articulate a rational connection

between the facts found and the conclusions made. Marsh, 490 U.S. at 378. This Court “must

disapprove the agency’s action” “where the agency’s reasoning is irrational, unclear, or not

supported by the data it purports to interpret.” Nw. Coalition for Alternatives to Pesticides v.

EPA, 544 F.3d 1043, 1052 n.7 (9th Cir. 2008) (internal quotes omitted). A decision is arbitrary

and capricious if the agency:

       “[H]as relied on factors which Congress has not intended it to consider, entirely failed to
       consider an important aspect of the problem, offered an explanation for its decision that
       runs counter to the evidence before the agency, or is so implausible that it could not be
       ascribed to a difference in view or the product of agency expertise.”

Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). An

agency’s decision can be upheld only on the basis of the reasoning found in that decision.

Anaheim Mem’l Hosp. v. Shalala, 130 F.3d 845, 849 (9th Cir. 1997).




PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                       9
        Case 6:20-cv-01395-MK          Document 10       Filed 10/08/20    Page 19 of 41




                                          ARGUMENT

I.     THE BLM VIOLATED THE FEDERAL LAND POLICY & MANAGEMENT
       ACT AND THIS COURT’S ORDER BY AGAIN PROPOSING TO LOG THE
       TRAILS

       The BLM’s Thurston Project violates FLPMA and this Court’s prior order because it (A)

fails to protect or preserve the RMZ prior to harvest, (B) fails to lawfully amend the Resource

Management Plan, and (C) fails to analyze or otherwise demonstrate compliance with the

planning framework standards.

       As legal background, the Federal Land Policy and Management Act of 1976 (“FLPMA”),

43 U.S.C. §§ 1701 et seq., requires BLM to prepare Resource Management Plans (“RMPs”) for

the various districts under its control. 43 U.S.C. § 1712. BLM must ensure that site-specific

management actions are consistent with and conform to the governing RMP. 43 U.S.C. §

1732(a); 43 C.F.R. §§ 1601.0-5(b); 1610.5-3(a); Ore. Natural Res. Council Fund v. Brong, 492

F.3d 1120, 1125 (9th Cir. 2007); see also Norton v. S. Utah Wilderness Alliance, 542 U.S. 55, 69

(2004) (observing that the statutory directive in 43 U.S.C. § 1732(a) "prevent[s] BLM from

taking actions inconsistent with the provisions of a land use plan.").

        As such, the Project’s timber sale must conform to the requirements of the Northwestern

and Coastal Oregon RMP (2016). AR 4572 (DR). The 2016 RMP requires BLM to “[p]rovide a

diversity of quality recreational opportunities” and to manage all ERMAs “in accordance with

their planning frameworks.” AR11475 (RMP). These planning frameworks are individualized to

the specific recreation area and its unique needs.

       The planning framework for the Willamalane Extensive Recreation Management Area

contains several restrictions on logging activities within the “Management Actions and

Allowable Use Restrictions” section:



PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                  10
       Case 6:20-cv-01395-MK          Document 10       Filed 10/08/20     Page 20 of 41




       1)      Allow firewood cutting and special forest product harvest if compatible
               with meeting recreation objectives, not interfering with recreation
               opportunities, and maintaining setting characteristics.
       2)      Allow sale of hazard trees if compatible with meeting recreation
               objectives, not interfering with recreation opportunities, and maintaining
               setting characteristics.
       3)      Allow fuel treatments or other vegetation modifications if compatible with
               meeting recreation objectives, not interfering with recreation
               opportunities, and maintaining setting characteristics.
       4)      Establish a Recreation Management Zone (RMZ) distance (off of center
               line) for all designated trails.
       5)      Allow timber harvest activity within zone to protect/maintain recreation
               setting characteristics and/or to achieve recreation objectives.

AR 16389 (emphases added). Thus, logging and other vegetation management activities are only

permitted within the Extensive Recreation Management Area if the BLM demonstrates that the

logging will be “compatible with meeting recreation objectives, not interfering with recreation

opportunities, and maintaining setting characteristics.” Id. More narrowly within the ERMA, the

BLM is required to establish an RMZ around all designated trails, and timber harvest is only

allowed here to “protect/maintain setting characteristics and/or achieve recreation objectives.”

Id.

       BLM’s RMP FEIS provides a framework to evaluate and demonstrate compliance with

these substantive standards. AR 18268-83. The Ninth Circuit has held that the agency must

demonstrate compliance with substantive plan standards in a NEPA document; otherwise, the

agency is violating FLPMA. Oregon Natural Desert Ass’n v. BLM, 625 F.3d 1092, 1110–11 (9th

Cir. 2010) (NEPA analysis must include “considerations made relevant by the substantive statute

driving the proposed action”). While the analysis need not be perfect, the court “must still be

able to reasonable ascertain from the record” that the agency is in compliance with the plan

standard. Native Ecosystems Council v. United States Forest Service, 418 F.3d 953, 963 (9th Cir.

2005) (citing SEC v. Cherney Corp., 332 U.S. 194, 196-97 (1947)).


PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                   11
        Case 6:20-cv-01395-MK          Document 10       Filed 10/08/20     Page 21 of 41




       A. Failure to Protect/Preserve Recreation Management Zone from Harvest

       On September 18, 2019, this Court ruled in Plaintiffs’ favor on the RMZ and buffering

issue and ordered the BLM on remand to “designate and preserve” an RMZ “prior to harvest.”

Ex. A at 21. In response, the BLM prepared a new EA, published on February 4, 2020 (“2020

EA”). AR 3586-688. Incredibly, the 2020 EA proposes to log the identical area originally

outlined by the BLM in 2018. AR 3620 (Alternative 4 logging prescriptions unchanged).

Specifically, defendant states that:

       “BLM would develop and designate trails first and establish the RMZ 50 feet
       from the center line of the designated trail. Within and adjacent to harvest areas,
       BLM would then implement the timber harvest activities, followed by trail
       construction, in order to avoid trail investments that could be damaged by
       harvesting activities, and to prevent the need for recreational trail closures during
       the harvest.”

AR 3619 (emphasis added). Only “after completion of harvest activities” would the BLM

“construct the trail system throughout the timber harvest areas[.]” Id.; see also AR 3695

(planning image showing that timber harvest will occur in designated RMZ areas).

       The BLM’s “preferred alternative 4” plainly violates the Court’s prior order regarding

the establishment and preservation an RMZ prior to timber harvest. The Court explained in its

decision that:

       BLM initially said that it would establish a Recreation Management Zone as part
       of the Project’s “purpose and need,” then later concluded that they could not do so
       “in the absence of designated trails and an established [Recreation Management
       Zone].” AR 1444, 10262. But this “cut the trees first, zone the buffer later”
       argument ignores the Willamalane ERMA framework’s language and certainly
       the expectations of the Willamalane Parks and Recreation District when they
       collaborated with BLM. At oral argument, Defendant argued that it makes more
       sense economically and operationally to designate trails and establish a
       Recreation Management Zone after logging. Defendant provided no basis or
       explanation for this argument. In essence, they argue that it is simply easier to
       paint on a blank canvas. But allowing logging and then establishing a Recreation
       Management Zone at some unspecified later date—if at all—seems to defeat the
       Zone’s very purpose. The Court therefore requires BLM to designate trails and

PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                12
       Case 6:20-cv-01395-MK          Document 10       Filed 10/08/20     Page 22 of 41




       establish a Recreation Management Zone before logging begins to ensure
       adequate protection in the buffer area.

Cascadia, 410 F. Supp. 3d at 1156. The Court then held:

       The matter is REMANDED to the Bureau of Land Management to issue a new
       environmental assessment that adequately discloses and analyzes the likely
       increase of fire hazard to adjacent communities, make it available for public
       review and comment, and—if the Project proceeds—designate and preserve a
       Recreation Management Zone prior to harvest.

Id. at 1161(emphasis added). Despite the Court’s explicit order, the BLM’s 2020 EA designates

an RMZ but again plans to log the RMZ, a far cry from the Court’s instruction to “preserve” the

RMZ “prior to harvest.” To “preserve” means to maintain something in its original state. Under

the BLM’s proposal, “preserving” the RMZ first requires altering that original landscape by

logging the forest within the RMZ and its fifty-foot buffer. This completely defeats the purpose

of the RMZ and violates this Court’s remand order.

       B. Failure to Amend the Resource Management Plan

       To circumvent the allowable use restrictions identified supra, the BLM engages in an

unlawful attempt to amend the RMP without following proper administrative procedures.

Specifically, the BLM issued a “plan maintenance document” days before denying the

administrative protests filed by Plaintiffs, Willamalane Parks and Recreation District, and the

City of Springfield, AR 15761-65, AR 15754-6 (protests); AR3592-93 (Maintenance document

dated August 8, 2018); AR 15717 (Protest Denial dated August 15, 2018). This maintenance

document purports to amend all ERMA planning frameworks:

       Plan maintenance added the following text to the beginning of the Forest Management
       section: "Apply the following guidance to the extent it is consistent with the management
       direction for the underlying Land Use Allocation. Where ERMA designations overlap
       with the Harvest Land Base, implement actions as directed by the Harvest Land Base
       management direction and consider project design features that would minimize or avoid
       adverse effects to the recreational resources identified in the RMP's ERMA Planning
       Framework to the extent consistent with Harvest Land Base management direction." The

PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                  13
       Case 6:20-cv-01395-MK         Document 10       Filed 10/08/20     Page 23 of 41




       addition of this text provided clarification consistent with the ROD/RMP, which states
       that “the BLM will not defer or forego timber harvest of stands in the Harvest Land Base
       for reasons not described in the management direction or this appendix" (ROD/RMP, p.
       105). The BLM therefore designed and would implement the Thurston Hills Project per
       the HLB-MITA management direction, while incorporating project design features that
       would minimize or avoid adverse effects to the recreational resources identified in the
       Willamalane Non-Motorized Trails ERMA and would achieve the recreation objectives
       of the ERMA.

AR 3592-93. The BLM’s plan maintenance document is an illegal attempt to expand the scope of

its resource uses, restrictions, and decisions without formally amending the RMP as required by

law.

       Indeed, while the RMP explicitly contemplates plan maintenance changes to Recreation

Management Area Frameworks, like the Willamalane ERMA, such changes are “limited to

further refining, documenting, or clarifying a previously approved decision.” AR 17239. The

reason these “maintenance documents” are so limited in scope is because “[p]lan maintenance

does not require formal public involvement, interagency coordination, or the NEPA analysis

required for making new RMP decisions.” Id. The RMP is very clear that “[p]lan maintenance

will not expand the scope of resource uses or restrictions or change the terms, conditions,

and decisions of the approved plan.” Id. (emphasis added).

       The BLM admits that it adopted this plan maintenance document to expand the scope of

resource use in the ERMAs: “[w]ithout this clarification, the guidance in the Recreation

Management Area Frameworks would appear to restrict the implementation of timber harvest.”

AR 16382. Such a stated intention is beyond the limitations of “plan maintenance,” as it

“expand[s] the scope of resource uses or restrictions” and “change[s] the terms, conditions, and

decisions of the approved plan.” AR 17239.

       A similar issue was addressed by the Ninth Circuit in Klamath Siskiyou Wildlands Ctr. v.

Boody, 468 F.3d 549 (9th Cir. 2006). There, the BLM attempted through a plan maintenance

PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                               14
        Case 6:20-cv-01395-MK          Document 10       Filed 10/08/20      Page 24 of 41




document to downgrade the survey and manage designation of the red tree vole from Category C

to Category D. Id. at 556. The practical effect of this change was that the BLM would no longer

need to survey for or protect red tree vole nest sites with a ten-acre buffer. Id. at 558. The Court

held that eliminating the buffering requirement impermissibly “altered the terms and conditions

of the Roseburg and Medford district’s resource management plans,” because “[u]nder FLPMA,

if BLM wishes to change a resource management plan, it can only do so by formally amending

the plan pursuant to 43 C.F.R. § 1610.5-5.” Id. at 556-8.

       Here, the BLM repeats the same mistake. The agency’s “plain maintenance document”

not only eliminates the requirement to buffer the RMZ from harvest—as directly called for in the

RMP and this Court, AR 16389; Cascadia, 410 F. Supp. 3d at 1161.—but also eliminates all

allowable use restrictions found within the 44 different ERMA frameworks. AR 16381, 16708.

These allowable use restrictions on harvest and mining would be reduced to a requirement to

simply “consider project design features that would minimize or avoid adverse effects to the

recreational resources.” AR 16381. Under Klamath Siskiyou Wildlands Ctr., the elimination of

substantive protections and buffers unquestionably alters the terms and conditions of the RMP,

and as such, “can only be accomplished by formally amending the plan pursuant to 43 C.F.R. §

1610.5-5.” 468 F.3d at 556.

       Nevertheless, the BLM proposes to proceed exactly as it did before, only this time under

the mistaken presumption that its impermissible “plan maintenance document” somehow

supersedes the explicit restrictions of the RMP. Not only is this legally wrong, id., but it also

ignores the instruction provided by the Court that cutting first, buffering later is unlawful under

the RMP and, consequently, FLMPA. Cascadia, 410 F. Supp. 3d at 1155-6. The BLM attempts

to dodge this obvious dilemma by asserting that “the ERMA framework would be protected by



PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                    15
        Case 6:20-cv-01395-MK         Document 10       Filed 10/08/20     Page 25 of 41




the RMZ, which would allow the trail to be realigned within the RMZ should resource concerns

be encountered during trail construction or maintenance.” AR 3627. This statement makes little

sense and belies the absurdity of BLM’s position, because the agency is required to protect the

RMZ from timber harvest, not log it. AR 16389; Cascadia, 410 F. Supp. 3d at 1161.

       C. Failure to Analyze/Demonstrate Compliance with Planning Framework Standards

       The BLM’s planning framework for the Willamalane ERMA establishes narrow

guidelines identifying to what extent timber harvest is allowed. AR 16389. As such, logging is

only permitted within the ERMA if the BLM demonstrates that the logging will be “compatible

with meeting recreation objectives, not interfering with recreation opportunities, and maintaining

setting characteristics.” Id. Furthermore, within the ERMA, the BLM is required to establish an

RMZ around all designated trails, and timber harvest is only allowed within this zone if it is

designed to “protect/maintain setting characteristics and/or achieve recreation objectives.” Id.

Thus, to log within an RMZ, the BLM must first demonstrate how the proposed logging within

the ERMA will maintain setting characteristics, and must then establish how the timber harvest

within the RMZ is designed to protect/maintain setting characteristics.3 AR 16389; AR 18269-

72. Here, the BLM fails both requirements.



3
  Importantly, BLM’s recreation objectives mandate should not be misconstrued with the setting
characteristics mandate. While the recreation objectives mandate allows for some subjective
consideration, BLM’s RMP FEIS describes and sets forth objective means for exactly how the
BLM is to evaluate the impacts of logging on “setting characteristics.” AR 18269-74.
Specifically, the BLM provides every acre under its management with a setting characteristic
designation, AR 18274, which is calculated using two criteria, naturalness and remoteness. AR
18269. Exact criteria are provided to allow the objective ranking and itemization of these two
values. Id., AR 18270. Ultimate setting characteristic determinations fall on a spectrum
(Primitive – Backcountry – Middle Country – Front County – Rural), which the BLM also
visually depicts. AR 18271. The BLM then describes how logging would influence that
designation and provides useful examples. AR 18272 (“the regeneration harvesting of older
stands would modify the naturalness of an area from Primitive to Rural. These actions would
influence the distribution of recreation for visitors who prefer these different settings.”).
PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                   16
        Case 6:20-cv-01395-MK          Document 10       Filed 10/08/20      Page 26 of 41




       At the outset, it is indisputable that BLM was required to provide evidence in the EA that

its proposed logging within the ERMA and RMZ is not at odds with the planning framework. Or.

Natural Res. Council Fund, 492 F.3d at 1131-32. The Ninth Circuit has explained that “because

NEPA places upon an agency the obligation to consider every significant aspect of the

environmental impact of a proposed action. . . the considerations made relevant by the

substantive statute driving the proposed action must be addressed in NEPA analysis.” Oregon

Natural Desert Ass’n, 625 F.3d at 1109. For example, where the BLM has the obligation, under

FLPMA, to manage for the protection and maintenance of setting characteristics within the

ERMA and RMZ, then BLM also has the duty, under NEPA, to address and demonstrate

whether, and to what extent, timber harvest activities are affecting the setting characteristics.

Absent the essential and fundamental step of analyzing and disclosing the information about a

project’s effects on the environment, an agency cannot fulfill its substantive duties guiding how

lands are managed. See Oregon National Desert Association v. Rose, 921 F.3d 1185, 1191 (9th

Cir 2020) (explaining “[b]ecause we conclude that the Travel Plan is procedurally deficient

under NEPA, we do not reach ONDA’s substantive challenges to the Travel Plan under the

Steens Act and the FLPMA.”).

       In Ore. Natural Resources Council v. Brong, the Ninth Circuit held that a timber sale,

purportedly for research purposes, but proposed within a designated reserve area, violated

FLPMA because the applicable BLM plan stated that there must not be any “equivalent

opportunities outside Late-Successional Reserves” for research purposes. 492 F.3d at 1131-2.

The Court found that the BLM “provided no evidence that equivalent opportunities are

unavailable in non-LSR areas,” other than making “little more than the conclusory statement that

‘conducting this research in an LSR is appropriate’ in supporting its proposed research projects.”



PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                    17
        Case 6:20-cv-01395-MK          Document 10        Filed 10/08/20     Page 27 of 41




Id. at 1132. The Court’s decision illustrates the straightforward proposition that if the BLM is

trying to log in an area where such activity is only allowed if certain plan standards are

addressed, then the failure of the BLM to demonstrate compliance with those standards is a

violation of FLPMA. See 43 U.S.C. § 1732(a); 43 C.F.R. § 1610.5-3(a).

       Here, the BLM has no way of knowing whether or to what extent its proposed timber

harvest affects and/or protect/maintains the setting characteristics of the ERMA and RMZ. The

EA “contains virtually no references to any material in support of or in opposition to its

conclusion even though the EA is where the [Bureau’s] defense of its position must be found.”

Rose, at 1191 (quoting Blue Mountain Biodiversity Project v. Blackwood, 161 F.3d 1208, 1214

(9th Cir. 1998) (internal quotation marks omitted). Indeed, the BLM does not analyze,

demonstrate, or even refer to the Project Area’s “setting characteristics,” the first prerequisite

determination prior to logging within an RMZ. In fact, the only mention of “setting

characteristic” in the entire EA is found in in the glossary under the definition for Recreation

Management Zone. AR 3665. Courts “cannot defer to a void.” Oregon Natural Desert Ass’n, 625

F.3d at 1121. Therefore, BLM’s ignorance of its planning framework is at odds with its statutory

directives, and a violation of FLPMA and NEPA is the result.

II.    THE BLM’S FIRE HAZARD ANALYSIS ON REMAND VIOLATES THE
       COURT’S ORDER AND NEPA

       The BLM again fails to take the requisite “hard look” at the effects of the Project’s

regeneration logging on fire risk and hazard by again manipulating it analysis to marginalize the

Project’s effects. The Court previously concluded that the BLM, in its 2018 Environmental

Assessment, improperly “attempted to marginalize the effects of regeneration logging” on

wildfire danger and fire hazard. Id. at 14. The Court found that this increase in fire hazard was

“crucial information” for the Thurston community because:

PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                     18
        Case 6:20-cv-01395-MK          Document 10        Filed 10/08/20      Page 28 of 41




       The fuels specialist reported that the change from a “mature” to an “early
       successional” stand structural stage would change the associated stand-level
       hazard from low to moderate/high. AR 2292. The stands would go from a timber
       model to a slash fuel model with higher predicted flame length, fire duration, and
       intensity and decreased ability to control a fire, with the greatest risk of a fire start
       during the first 5 years following harvest. Id.; see also AR 4178–95, 1040–53.
       Over the next 10 to 40 years, stands would transition through stages associated
       with high stand-level fire hazard rating and go from a slash fuel to a brush fuel
       type, which are more volatile and susceptible to high fire-caused mortality rates.
       AR 2293. These potential fires would have high flame lengths, rates of spread,
       and intensity and would be difficult to initially attack and control. Id. Overall fire
       hazard would increase for 5 to 20 years following planting, then drop from high to
       moderate after the next treatment. Id.

Cascadia, 410 F. Supp. 3d at 1158.

       This information came from the 18-page Fuels Specialist Report authored by the BLM in

2018, AR 3342-59, but as highlighted by the Court, the BLM scrubbed this information from the

final Environmental Assessment, “reduced the fuels report to a single sentence,” eliminated any

reference to the report in the EA, and waited until “after the public’s opportunity to comment

had closed, to disclose the fuels specialist’s identity.” Cascadia, 410 F. Supp. 3d at 1158-9. The

Court found this violated the hard look requirements under NEPA. Id. Pursuant to the Court’s

Order, on remand the BLM was to “issue a new environmental assessment that adequately

discloses and analyzes the likely increase of fire hazard to adjacent communities [and] make it

available for public review and comment[.]” Id. at 1161.

       Instead of simply including the material from the 2018 fuels report in the 2020

Environmental Assessment, the BLM ignored the Court’s Order and again “attempted to

marginalize the effects of regeneration logging” on wildfire danger violating NEPA in two

respects: A) failing to analyze a true “no action” alternative by manipulating baseline conditions,

and B) failing to provide a reasoned explanation for its change in position regarding fire effects.


PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                   19
        Case 6:20-cv-01395-MK         Document 10        Filed 10/08/20     Page 29 of 41




       A. BLM Failed to Analyze a True “No Action” Alternative

       NEPA and its implementing regulations require federal agencies to take a “hard look” at

the environmental consequences of proposed actions and the reasonable alternatives that would

avoid or minimize such impacts, or enhance the quality of the human environment. See 42

U.S.C. § 4332(2)(C)(i); 40 C.F.R. Parts 1502 and 1508. In both an EA and Environmental

Impact Statement (“EIS”), NEPA requires the agency to “study, develop and describe

appropriate alternatives to recommended courses of action in any proposal which involves

unresolved conflicts concerning alternative uses of available resources.” 42 U.S.C. § 4332(2)(E).

The alternatives analysis “is the heart of the [NEPA document].” 40 C.F.R. § 1502.14. This

analysis must “present the environmental impacts of the proposal and the alternatives in

comparative form, thus sharply defining the issues and providing a clear basis for choice among

options by the decisionmaker and the public.” Id.

       The required inclusion of the no action alternative “allows policymakers and the public to

compare the environmental consequences of the status quo to the consequences of the proposed

action.” Ctr. for Biological Diversity v. U.S. Dept. of Interior, 623 F.3d 633, 642 (9th Cir. 2010).

Where the agency is evaluating a proposal for a project, “‘no action’ . . . would mean the

proposed activity would not take place, and the resulting environmental effects from taking no

action would be compared with the effects of permitting the proposed activity or an alternative

activity to go forward.” Forty Most Asked Questions Concerning CEQ’s National Environmental

Policy Act Regulations, 46 Fed. Reg. 18,026, 18,027 (Mar. 23, 1981). The Ninth Circuit has

been emphatically clear that the no action alternative cannot incorrectly assume the same or

similar consequences and effects of the proposed project. See, e.g., Friends of Yosemite Valley v.

Kempthorne, 520 F.3d 1024, 1026-27 (9th Cir. 2008) (finding a NEPA violation where the “no-


PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                  20
        Case 6:20-cv-01395-MK          Document 10         Filed 10/08/20    Page 30 of 41




action” alternative assumed the existence of the very plan being proposed); Ctr. for Biological

Diversity, 623 F.3d at 642-643 (finding that the BLM’s assumption that the environmental

consequences of the proposed action and the no action alternative would be the same was

arbitrary and capricious).

       Here, the BLM does precisely that—manipulates the Project’s no action alternative to

assume the same or very similar effects of the proposed logging. The BLM’s Fuels Specialist

Report from October 31, 2019 analyzes a lawful “no action” alternative where “under the No-

Action Alternative, trail construction, timber harvest, and reforestation activities would not occur

on BLM lands.” AR 2296. As a result, the Fuels Specialist Report concludes that “relative to

current conditions, the no action alternative would result in a decrease in relative fire hazard at

the stand level.” AR 2297. More importantly, the Fuels Specialist Report concludes “[w]hen

compared to the No Action Alternative…Alternative 4 will increase stand level fire hazard and

risk condition.” AR 2302. The BLM, however, again scrubbed this information from the

upcoming 2020 EA for the public, and instead, at the direction of the regional officer during a

meeting on January 23, 2020, manipulated the no action alternative to assume the same or very

similar effects as the proposed logging. AR 1893 (“there needs to be a clear assumption that a

future harvest would take place . . . under no action”).

       Thus, as part of the no-action alternative, the BLM unlawfully incorporates a “timber

harvest project in the Thurston Hills area 10-20 years from now [that] would be the same or very

similar to the current project.” AR 3611. In other words, BLM assumes as part of its baseline

analysis that a logging project with the same effects as the Thurston Hills timber sale will occur

within 10 to 20 years in the Project Area. This manipulation is arbitrary, capricious, and

otherwise not in accordance with law for three reasons.


PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                      21
        Case 6:20-cv-01395-MK           Document 10        Filed 10/08/20      Page 31 of 41




       First, given the assumption that the proposed logging with the same or very similar

effects will occur regardless, the BLM predetermines that the fire hazard impacts of the Thurston

Hills logging project would be the same in all circumstances, and that there would be no

increased fire hazard impacts to the Thurston community, contradicting its own Fuel Specialist

Report. See AR 2302. For example, in the 2020 Environmental Assessment and the Finding of

No Significant Impact, the BLM concludes about fire hazard that:

       “Because regeneration harvest is reasonably foreseeable in the intermediate timeframe
       under the No Action alternative, Alternative 2, and the unharvested portions of the
       project area under Alternative 4, the same effects on fire hazard would occur under these
       alternatives, except 10 to 20 years later. Therefore, the effects on fire hazard would be the
       same under all alternatives, although the timing of these effects would differ.”

AR 3661; AR 3571 (“the effects on fire hazard would be the same under all alternatives”). The

record reveals this to be untrue. AR 2302 (“When compared to the No Action Alternative and

Alternative 2, Alternative 4 will increase stand level fire hazard and risk conditions.”); see also AR

3337 (same); Cascadia, 410 F. Supp. 3d at 1158-9. Due to its manipulation of the no-action

alternative, BLM can now conclude and represent to the public that there is no increase in fire

hazard from the project, which is objectively not true.

       Second, the BLM contravenes the Court’s prior order, which recognized and required

disclosure of the fact that the proposed logging will increase fire hazard. Cascadia, 410 F. Supp.

3d at 1158-9. As described above, this Court remanded this matter because the BLM in its 2018

EA improperly “attempted to marginalize the effects of regeneration logging” on fire hazard and

“deprived the public of meaningful participation.” Id. The Court found that the fire hazard

impact was “crucial information” because the logging would increase fire hazard for the next 40

years resulting in fires that would have “high flame lengths, rates of spread, and intensity and

would be difficult to initially attack and control” and “susceptible to high fire-caused mortality

PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                     22
        Case 6:20-cv-01395-MK          Document 10       Filed 10/08/20     Page 32 of 41




rates.” Id. (citing the 2018 fuels specialist report). The BLM, by manipulating the no-action

alternative, once again “marginalize[s] the effects” and confuses and disrupts public discourse on

the topic. See Frank Decl. ¶¶ 14-16 (discussing confusion among elected officials regarding fire

impacts and BLM response).4

       Finally, the BLM manipulates the baselines conditions by assuming the same or very

similar effects as the proposed project. See Ctr. for Biological Diversity, 623 F.3d at 642

(providing that the no action alternative is intended to “provide a baseline against which the

action alternative” is evaluated); Friends of Yosemite Valley, 520 F.3d at 1026-27 (finding a

NEPA violation where the “no-action” alternative assumed the existence of the very plan being

proposed). The no action alternative is a measuring stick that allows for meaningful comparison

between the purported benefits of the proposed action and its environmental impacts. Without

“[accurate baseline] data, an agency cannot carefully consider information about significant

environment impacts . . . . resulting in an arbitrary and capricious decision.” N. Plains Res.

Council, Inc. v. Surface Transp. Bd., 668 F.3d 1067, 1085 (9th Cir. 2011); see also Friends of

Yosemite Valley, 520 F.3d at 1038 (similar).

       This is precisely what occurred here, because the BLM’s no action alternative “assume[d]

the existence of the very plan being proposed.” Friends of Yosemite Valley, 520 F.3d at 1037-38

(quoting Friends of Yosemite Valley v. Scarlett, 439 F. Supp. 2d 1074, 1105 (E.D. Cal. 2006)).



4
 The BLM represented to community leaders and entities that the Project would not increase fire
hazard or wildfire related danger. See AR 172-3 (BLM representing to the Mayor Lundberg of
Springfield, Oregon Forest Resources Institute, the Springfield Chamber of Commerce,
Springfield County Commissioners, the Springfield School District, Willamalane Recreation
District, Seneca, and the American Forest Resource Council that “[t]he analysis found that the
effects on fire hazard would be the same under all alternatives,” including the no-action
alternative); see also AR 176-84. BLM’s ability to make this misrepresentation is solely the
product of its illegal manipulation of the no-action alternative, which itself came at the express
direction of regional BLM decision-makers following the Court’s remand.
PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                 23
        Case 6:20-cv-01395-MK          Document 10       Filed 10/08/20      Page 33 of 41




To establish as the baseline the existence of a speculative project functionally identical to the

very project being analyzed “is logically untenable” and renders the no action alternative

“meaningless.” Id. The BLM cannot circumvent the requirements of NEPA by defining the

“status quo” to assume the same or a very similar project under analysis.

       Consequently, the BLM’s formulation of the no action alternative is fundamentally

flawed and deprives the decisionmaker and the public of a meaningful opportunity to assess the

impacts of the Thurston Hills timber sale. See Ctr. for Biological Diversity v. U.S. Bureau of

Land Mgmt., 746 F. Supp. 2d 1055, 1091 (N.D. Cal. 2009) (“To fulfill NEPA's goal of providing

the public with information to assess the impact of a proposed action, the ‘no action’ alternative

should be based on the status quo.”). The BLM’s no action alternative is logically untenable

and invalid under NEPA, because a lawful “status quo” no-action alternative measures the fire

risks of harvest against the currently-existing landscape.

       B. BLM Failed to Provide a Reasoned Explanation for Changing its Fuels Report

       One of the most fundamental principles of administrative rulemaking is that an agency

must provide adequate reasoning for its decisions. Motor Vehicle Mfrs. Assn. of United States,

Inc., 463 U.S. 29 at 43 (explaining the agency “must examine the relevant data and articulate a

satisfactory explanation for its action including a rational connection between the facts found

and the choice made.”). Agencies are, however, allowed to change positions, but in doing so, the

agency must at least “display awareness that it is changing position” and provide a good reason

for the change. Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125-6 (2016) (citing FCC

v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009). Accordingly, an unexplained

inconsistency in position is reason enough for holding the agency action to be arbitrary and

capricious and deserving of no deference. Id.


PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                    24
          Case 6:20-cv-01395-MK        Document 10       Filed 10/08/20      Page 34 of 41




          Here, as previously acknowledged by the Court, BLM’s initial fuels report (removed

from the 2018 EA) explained that the proposed regeneration logging would change the

associated stand level fire hazard from low to moderate/high. Cascadia, 410 F. Supp. 3d at 1158-

9. To again downplay the increased fire danger to the public, the BLM modified the 2018 fuels

report and created a new 2019 fuels report which changed the entire analysis without any

explanation, reasoned or not. Compare AR 3342-59 (2018 Fuels Specialist Report) with AR

2328-56 (2019 Fuels Specialist Report). As one of the most important examples, BLM

manipulates the description of the Project Area from the 2018 fuels report to the 2019 fuels

report:

          2018 Fuels Specialist Report - “relative fire hazard was ranked at the stand-level (FEIS
          pg. 254). Using this ranking, stands in sec 1 and 31 are predominantly mature stands and
          are categorized as mixed to low fire hazard.” AR 3345 (emphasis added).

          2019 Fuels Specialist Report - “Currently, proposed harvest stands are a combination of
          young high density and mature multi-canopy structural stand stages. These structural
          stand stages are associated with high to mixed fire ratings.” AR 2291 (emphasis added).

          BLM has changed its description of the current forest stands from “mature” in 2018 to

“young high density” in 2019 and uses this change in description to change baseline fire related

conditions, “mixed to low” in 2018 to “high to mixed” in 2019. Id. This change allows BLM to

cast a favorable light on its proposed logging, because under the manipulated Fuels Report, the

BLM is seemingly replacing one young high-density plantation with another. The description of

the Project area as “young high density” in the new fire analysis, however, conflicts with every

other description of the Project area in the EA. See AR 3627 (“This area is also particularly

conducive for trails because of its (existing) mature canopy forest”); id. (the entire trail system

would be located in mature predominantly evergreen forest”); AR 3628 (logging would result in

the loss of “mature tree canopy”); AR 3635 (“mature evergreen canopy”). The BLM even admits


PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                      25
        Case 6:20-cv-01395-MK         Document 10        Filed 10/08/20    Page 35 of 41




in the new fuels report that “in 50 years, stands that have been regeneration harvested would be

transitioning from young stands to a mature structural stage and the stand level would have a low

to mixed rating.” AR 2300. The Thurston Hills area was previously clearcut and recently

thinned, AR 1956, and now falls within the 70-year age class, AR 3570, which pursuant to the

BLM’s assessment, would consist of mature stands that “generally lack a developed understory.”

AR 1952.

       This change in the BLM description of the Project area has implications for the fire risk

analysis as well. The BLM in 2018 states that fire risk in the project area is low: “Using the FEIS

criteria the current fire risk in sec 1 and 31 is ranked as low.” AR 3346. The BLM in 2019 states

that the “[f]ire risk in the area is moderate.” AR 2292. This change in fire risk assessment

conflicts with the data relied upon by the BLM’s fuels specialist. See AR 2792-3 (map and graph

depicting the entire project area as “low” “burn probability.”).

       These manipulations by BLM improperly marginalize the impacts of logging the Project

area. They conflict with the Court’s prior Order that BLM redo its fire analysis because of

defendant’s prior attempts at marginalization. Moreover, these changes are inconsistent with the

BLM’s analysis elsewhere in the EA and underlying data as explained above. And most

importantly, this change is illegal under NEPA because it is completely unexplained. Encino

Motorcars, LLC, 136 S. Ct at 2126 (“a reasoned explanation is needed for disregarding facts and

circumstances that underlay or were engendered by the prior policy”).




PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                26
        Case 6:20-cv-01395-MK          Document 10        Filed 10/08/20     Page 36 of 41




III.   BLM FAILED TO ANALYZE REASONABLE ALTERNATIVES

       NEPA requires federal agencies to “study, develop, and describe appropriate alternatives”

to a proposed project when the agency is preparing an EA. 42 U.S.C. § 4332(2)(E); Bob

Marshall Alliance v. Hodel, 852 F.2d 1223, 1229 (9th Cir. 1988); 40 C.F.R. § 1508.9.

“[C]onsideration of alternatives is critical to the goals of NEPA even where a proposed action

does not trigger the EIS process.” Hodel, 852 F.2d at 1228-29. The discussion of alternatives is

intended to provide a “clear basis for choice among options by the decisionmaker and the

public.” 40 C.F.R. § 1502.14. This requirement is critical to serving NEPA’s primary purposes of

ensuring fully informed decisions and providing for meaningful public participation in

environmental analyses and decision-making. See 40 C.F.R. § 1500.1(b), (c).

       All reasonable alternatives must receive a “rigorous exploration and objective

evaluation…particularly those that might enhance environmental quality or avoid some or all of

the adverse environmental effects.” 40 C.F.R. § 1500.8(a)(4). This requirement applies to EAs in

addition to EISs. Ctr. for Biological Diversity v. Nat’l Highway Traffic Safety Admin., 538 F.3d

1172, 1217 (9th Cir. 2008). Despite this lesser obligation for an EA, the Ninth Circuit made clear

in W. Watersheds Project v. Abbey: “The existence of a viable but unexamined alternative

renders an EA inadequate.” 719 F.3d 1035, 1050 (9th Cir. 2013). Viable alternatives are feasible,

meet the stated goals of the project, or are reasonably related to the purposes of the project. Id. at

1052 (“Feasible alternatives should be considered in detail.”).

       A project’s statement of purpose and need is crucially important to the adequacy of an

EA because it “delimit[s] the universe of the action's reasonable alternatives.” Citizens Against

Burlington v. Busey, 938 F.2d 190, 195 (D.C. Cir. 1991). While courts afford agencies discretion

in defining the purpose and need of a project, a purpose and need statement fails if it



PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                    27
        Case 6:20-cv-01395-MK          Document 10       Filed 10/08/20      Page 37 of 41




unreasonably narrows the alternatives in a manner that preordains the outcome. Id. at 196; City

of Carmel by the Sea v. U.S. Dept. of Trans., 123 F.3d 1142, 1155 (9th Cir. 1997) (“The stated

goal of a project necessarily dictates the range of reasonable alternatives and an agency cannot

define its objectives in unreasonably narrow terms.”). As one appellate court aptly put it: “One

obvious way for an agency to slip past the strictures of NEPA is to contrive a purpose so slender

as to define competing ‘reasonable alternatives’ out of consideration (and even out of

existence).” Simmons v. U.S. Army Corps of Eng’rs, 120 F.3d 664, 666 (7th Cir. 1997).

       Here, in light of the Court’s prior Order, Plaintiffs requested that BLM analyze an

alternative that buffered the trails from harvest within the RMZ or, at the very least, thinned

within the RMZ to retain some canopy cover over the trails while allowing for additional

volume. AR 145, AR 14856-7. Plaintiffs argued that this option moving forward represented a

generous middle ground that would (1) comply with the Court’s Order, (2) protect the majority

of the recreation values offered and the usability and durability of the trails themselves, (3) allow

the BLM to log in accordance with its purpose and need to conduct regeneration harvest and

adjust age class, (4) generate commercial timber volume, and (5) increase tree retention across

the project area as a whole which could potentially curb the negative wildfire danger effects

associated with regeneration harvest logging. Id.

       BLM did not analyze this suggested alternative, or any alternative that differed from

BLM’s prior EA with the exception of modifying the no-action alternative to presuppose this

project will move forward in the near future regardless. AR 3621. While the BLM’s protest

response acknowledges this new suggested alternative, it leaves it unaddressed. AR 14856-7.

Instead the BLM simply cites to the portion of the Court’s Order finding the BLM did not need

to consider a thinning alternative. Id. However, given that this is a new EA and a new decision,



PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                   28
        Case 6:20-cv-01395-MK          Document 10       Filed 10/08/20      Page 38 of 41




with new specific directions from the Court on remand, Plaintiffs suggested a new alternative

that responded to this direction from the Court. AR 145.

       This Court has previously found that agencies on remand have an ongoing obligation

under NEPA to evaluate viable alternatives, even if those alternatives go beyond the Court’s

initial order. See Oregon Nat. Res. Council Action v. U.S. Forest Serv., 445 F. Supp. 2d 1211,

1219-20 (D. Or. 2006). In Oregon Nat. Res. Council Action, the Court found that “NEPA obliges

an agency to revisit its alternative analysis, including a true no action alternative, whenever there

are changed circumstances that affect the factors relevant to the development and evaluation of

alternatives. Id. at 1224 (citing Natural Res. Def. Council v. United States Forest Serv., 421 F.3d

797, 809, 813-14 (9th Cir. 2005)). The Court found that its prior order requiring the buffering of

certain survey and manage sites which would reduce logging acreage “represents the sort of

changed legal or factual circumstance that warrants a reexamination of the no action alternative

and other alternatives for proceeding with these logging projects. Id. at 1224-5.

       Here, similarly, the Court ordered the BLM to preserve and protect a buffer for

recreational trails as required by the RMP. Cascadia, 410 F. Supp. 3d at 1161. The most obvious

way to comply with such an order would be to buffer the trails from logging, and regardless of

BLM’s ultimate decision or interpretation of the Court’s Order, the agency should have at the

very least considered an alternative that buffered the RMZ from logging as requested by

Plaintiffs. The Court in Oregon Nat. Res. Council Action explained that on remand, the agency

was required to “consider [a] full range of alternatives in light of survey and manage duties and

other environmental impacts from the proposed logging, including objectively considering the

alternative of abandoning these projects. 421 F.3d at 1125. Likewise, the BLM was obligated in




PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                  29
        Case 6:20-cv-01395-MK           Document 10       Filed 10/08/20      Page 39 of 41




this case to consider a full range of viable alternatives, especially in light of the Court’s order

regarding the RMZ.

       Another compelling similarity between these two cases is that both situations involved an

agency developing a new EA on remand after the agency had already awarded timber sale

contracts. In both of these cases, the agency improperly circumscribed its range of available

alternatives due to its decision to uphold those existing contracts. Id. at 1216-17; AR 4320 (“The

Pedal Power timber sale was sold in September of 2018. The BLM has not yet terminated cutting

and removal rights for the purchaser of the Pedal Power timber sale, pending the final Decision.

Therefore, any timber that was sold under the contract belongs to the purchaser.”). The court in

Oregon Nat. Res. Council Action held that the “agency decided to award the contracts based on

an inadequate consideration of the environmental impacts of the project, including duties related

to survey and manage species which existed at the time it made the decisions, but which it did

not consider . . . [and] the agency was wrong to assume that the contracts in any way limited its

obligation to thoroughly analyze the environmental effects of the six timber sales under NEPA.”

Id. at 1220. The court further stressed that “the Ninth Circuit has made it clear that an agency

may not limit its obligations to prepare an environmental assessment that complies with NEPA

by entering into a contract,” especially because such an EA cannot be prepared with the

prerequisite objectivity that NEPA requires. Id. at 1220-21 (citing Metcalf v. Daley, 214 F.3d

1135, 1146 (9th Cir. 2000)). Here, BLM’s existing contracts with Seneca cannot serve as a basis

for not considering other viable alternatives that may reduce overall timber volume and taints the

prerequisite objectivity that NEPA requires.

       The BLM’s Decision Record also acknowledges Plaintiffs’ suggested alternative, but

again does not explain why the alternative would be infeasible or why it was not even


PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                      30
        Case 6:20-cv-01395-MK           Document 10        Filed 10/08/20     Page 40 of 41




considered. AR 4315. The Decision’s response to comments simply states, ipse dixit, that

“[t]imber harvest has no impact on realizing recreation objectives.” AR 4316. Plaintiffs disagree

with this statement and it conflicts with the record,5 but even if treated as a verity, that

assumption does not render the suggested alternative unviable. The alternative reduces the cost

of trail construction and enhances the recreation experience, AR 1698; AR 1699; AR 1702-3,

allows the BLM to conduct regeneration harvest, adjusts age classes in the forests, and generates

commercial timber volume, while likely improving fire outlook given that increased overall

retention would reduce the amount of acres moving to the slash fuel model. AR 3350.

        In short, the BLM does not provide any rational justification or reasoning in the EA or

Decision for not considering such an alternative. This is a violation of NEPA. See Klamath-

Siskiyou Wildlands Ctr. v. U.S. Forest Serv., 373 F. Supp. 2d 1069, 1088-89 (E.D. Cal. 2004)

(holding that the agency failed to consider an adequate range of alternatives or explain why they

would not achieve the project’s purpose and need where it “simply dismissed out of hand any

proposal which would have reduced the amount of timber harvest” as “uneconomical.”).

                                              CONCLUSION

        The Court should grant summary judgment in Plaintiffs favor for reasons stated herein.




5
  Buffering or thinning the RMZ would not damage or eliminate the recreation objectives, in fact
the trails-only alternative is described as the “optimized trails” alternative, AR 3424, and the loss
of canopy over the trails would result in “increased direct rainfall, wind erosion, freeze-thaw, and
seasonal over-drying. These conditions reduce the ability of the trail system to withstand heavy
use during the preferred spring-to-fall season.” AR 1698. Trails under forest canopy “provide
high quality tread and enhance the play and challenge experiences.” AR 1699. And it would be
cheaper because trails within the regeneration harvest units have a “higher cost-per-mile.” AR
1702-3. “The quality of trail tread for mountain biking would be high in this [trails only]
alternative because the entire trail system would be located in mature predominantly evergreen
forest. Under such a forest canopy, a thin organic layer builds up on the tread. Such a layer
protects the trail from the elements and promotes a highly desired riding surface: the unrivaled
‘drift.’” AR 1697.
PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                                  31
     Case 6:20-cv-01395-MK       Document 10       Filed 10/08/20   Page 41 of 41




    Respectfully submitted this 8th day of October, 2020.

                                         /s/ Nicholas S. Cady
                                         Nicholas S. Cady (OSB # 114363)
                                         Cascadia Wildlands
                                         P.O. Box 10455
                                         Eugene, Oregon 97440
                                         Tel: 541-434-1463
                                         Fax: 541-434-6494
                                         Email: nick@cascwild.org

                                         /s/ Daniel C. Snyder
                                         Daniel C. Snyder (OSB # 105127)
                                         B. Parker Jones (OSB #191163)
                                         Law Offices of Charles M. Tebbutt
                                         941 Lawrence St.
                                         Eugene, Oregon 97401
                                         Tel: 541-344-3505
                                         Email: dan@tebbuttlaw.com
                                         parker@tebbuttlaw.com




PLAINTIFFS’ MOTION AND MEMO IN SUPPORT OF SUMMARY JUDGMENT
                                                                                    32
